Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 12, it is unclear how the deactivation module (comprised of a switch and a capacitor) is “adapted to determine an estimated impedance of coupler”. (If applicant is trying to claim a method step of determining an estimated impedance of the coupler, then such steps should be clearly claimed in a method claim, not in a system or apparatus claim). 
As for claim 13, it is unclear how the deactivation module (comprised of a switch and a capacitor) is “adapted to generate a synthetic partial discharge pulse which is used to determine a system capacitance”. (If applicant is trying to claim a method step of generating a partial discharge pulse and determine a system capacitance, such claim language should be clearly claimed and included in a method claim, not in a system or apparatus claim). 
As for claim 14, it is unclear what is the claimed “ first partial discharge system” and how  is it “adapted to generate synthetic partial discharge pulses at predetermined time intervals and with a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hobelsberger (U. S. Patent 9,229,043). 
As for claims 1 and 6, Hobelsberger discloses (in Figs. 1,7 and 8) a method or a system for operating a Voltage Indication system (the combination of 59 and 61) and a partial discharge-module (17) for a medium-voltage or high voltage apparatus (3 in Fig. 1), comprising:
Monitoring, with the partial discharge-module (PD measuring circuit 17 in Fig. 7), provided in a low-voltage portion (i.e., 17 is not at high voltage potential , see col. 3, lines 47-48), whether a partial discharge occurs within a dielectric of a high-voltage or medium-voltage apparatus (3) or system, the 
Indicating with the VIS (59 and 61), provided in a low-voltage portion, the presence of an operating voltage in a high-voltage or medium-voltage apparatus or system, the VIS being electrically connected with the partial discharge-module (17);
Deactivating, with a deactivation module (the combination of 63 and 57; or the combination of 7 and 9 in Fig. 1) connected to the VIS (59 and 61)and to the partial discharge-module (17),  the Voltage-Indication-System during a partial discharge measurement: 
wherein the partial discharge-module is adapted to ensure, that a time portion in which
the VIS indicates the presence of an operating voltage in the high-voltage or medium-
voltage portion is longer than a time portion in which the partial discharge-module
performs a measurement (i.e., the VIS or the calibration circuit 23 can be used to calibrate the partial discharge module 17 many times as desired, and the time used is longer than a time used to perform a partial discharge measurement).
	Still referring to claims 1 and 6, Hobelsberger does not specifically disclose that the VIS includes an optical display.  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hobelsberger, to disclose wherein the VIS can include other suitable electronic components, such as the claimed optical display, for indicating that the capacitor 59 of the VIS in Hobelsberger has been charged to a desired voltage, or for indicating other circuit conditions (see col. 5, lines 34-35). 
As for claim 2, Hobelsberger discloses the method according to claim 1, further comprising: deactivating the VIS with the deactivation module, wherein the deactivation module  comprises a serial connection of at least an electronic component (9 or 63) and a switch (7 or 57), the switch (7) being 

As for claim 3, Hobelsberger discloses the method according to claim 2, wherein the electronic component is a resistor or a capacitor (capacitor 63).

As for claim 7, Hobelsberger discloses the system according to claim 6, wherein the deactivation module comprises a serial connection of a capacitor(9) and a switch (7), arranged such that the serial connection bypasses the VIS  in case the switch (7) is closed, and wherein the partial discharge-module (17) is adapted to control the switch.

As for claims 8 and 17, Hobelsberger discloses the system according to claim 7, wherein the switch (7) comprises a relay or a semiconductor adapted to be controlled by the partial discharge-module (17).
As for claims 4, 9, 16 and 18-19, Hobelsberger discloses the method according to claim 2, wherein the VIS (59 and 61) is activated, when the switch (7) is in an open condition and the VIS is deactivated, when the switch is in a closed condition (see Fig. 1).

As for claim 10 and 20, Hobelsberger discloses the system according to claims 6 and 7, wherein the deactivation module (7 and 9) comprises at least two terminals, wherein a first of the at least two terminals is electrically connected to the partial discharge-module (17 in sensor 11) and a second of the at least two terminals is electrically connected with a ground connection (system ground).

Hobelsberger does not specifically disclose wherein the system further comprises a network interface for connecting the system and/or parts of the system to a data network, wherein the system is operatively connected to the network interface for at least one of carrying out a command received from the data network and sending device status information to the data network.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hobelsberger to use any conventional network interface for connecting the partial discharge sensor( 11) of Hobelsberger to other remotely available PD analyzer, for allowing the partial discharge measurement result and data to be remotely processed and analyzed by other robust device within the data network. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY HE/               Primary Examiner, Art Unit 2867